UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-2089



VICTOR A. MARROW,

                                              Plaintiff - Appellant,

          versus


ROANOKE ELECTRIC MEMBERSHIP CORPORATION, Its
Board of Directors; DELORES AMASON; CAROLYN D.
BRADLEY; CHESTER DELOATCH; JOHNNIE P. GARNER;
KEN JERNIGAN; DARNELL LEE; MILLARD LEE; ROBERT
RIDDICK; ALLEN SPELLER; CURTIS WYNN, Executive
Vice-President & CEO; EVA WIGGINS, Vice-
President of Human Resources,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:06-cv-00130-BR)


Submitted:   March 21, 2007                 Decided:   April 20, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Lynn Whitted, Goldsboro, North Carolina, for Appellant. Laura
J. Wetsch, WINSLOW WETSCH, P.L.L.C., Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor A. Marrow appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.         See Marrow v.

Roanoke Elec. Membership Corp., No. 5:06-cv-00130-BR (E.D.N.C. Aug.

7, 2006).     We deny Appellees’ motion for sanctions under Fed. R.

App.   P.   38   because   we   cannot   conclude   Marrow   pursued   this

litigation for malicious purposes, see Dyntel Corp. v. Ebner, 120

F.3d 489, 493 (4th Cir. 1997), or has previously filed numerous

frivolous suits or appeals, see Foley v. Fix, 106 F.3d 556, 558

(4th Cir. 1997).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -